DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Double Patenting #1
Claims 1, 7, 13, and at least 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/823,728 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim requires a determination of an initial frequency which would be obvious in light of the copending claim 1 which requires the frequency of the qubit, i.e. Josephson junction be altered, and the current claim requires a plurality. Making a plurality of Josephson junctions from a single Josephson junction would be obvious to one of ordinary skill in the art, just as making a plurality of transistors is obvious in light of a reference to a single transistor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Double Patenting #2
Claims 1, 7, 13, and at least 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,170,681 B1. Claim 1 of the ‘681 patent is broader than the current claim as it laser anneals the Josephson junction to alter the resistance of the Josephson junction. Thus, if one were to infringe upon claim 1 of ‘current patent they would infringe upon claim 1 of the ‘681 patent. Further, because of the comprising language 

Applicant’s response dated March 24, 2021
Applicant provides no argument against the above double patenting rejection. Applicant’s statement only concerns Examiner calling Applicant if the double patenting rejection is the last issue for the current application. 
This does not require a response by Examiner.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-3, 6-9, 12-15, 18-20, 23, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claims 1, 7, 13, 18, and 26,
	The claims lack written description support for the limitation:
determining a set-point frequency for each qubit that achieves a defined collision probability with respect to a probability of frequency collisions between adjacent qubits.
The above limitation lacks written description support for two reasons 1) the specification does not state what, or how to calculate, the “defined collision probability with respect to a 
According to the remarks dated March 24, 2021 (“Remarks”), Applicant asserts there is written description support for this limitation. On pages 10-12 of the Remarks Applicant cites paragraphs 0042, 63, 82, 83, 89, and 93 for said support.
¶ 0042
Applicant states in ¶ 0042 that the phrase “Frequency collisions can be predicted by modeling of the quantum-mechanical system. A non- limiting example of frequency collision happens when the resonance frequency of two proximate qubits are similar (e.g., when the frequency of one qubit equals the frequency of another qubit)” supports the limitation. 
However, 1) Applicant does not state what the modeling is, and gives a single non-limiting example when the frequency of one qubit equals another, 2) this paragraph does not state how one “determining a set-point frequency for each qubit that achieves a defined collision probability with respect to a probability of frequency collisions between adjacent qubits”. This paragraph does not discuss, 1) what a defined collision probability is, 2) how the defined collision probability is with respect to a probability of frequency collisions between adjacent qubits, and 3) does not state how the determination is made.
¶ 0063
This paragraph does not help to answer Examiner’s three points above. This paragraph states the frequency collision model is a simulation on a computer, but does not provide information to recreate the model. It states that the model may “may specify a preferred pattern  or arrangement of resonance frequencies for the qubits on the multi-qubit chip, or a difference (in MHz or GHz) between the frequencies of adjacent qubits, so as to avoid frequency collisions.” 
¶ 0082
This paragraph further does not provide written description support because it does not state what the range of possible frequencies are, what the qubit fabrication program is, what conditions are in the anneal database, what the frequency collision model is, how one uses said model to achieve an acceptable collision probability, or what the acceptable collision probability is.
¶ 0083
Likewise, this paragraph leaves another whole host of questions. First, this statement “The range of possible set-points may be based on what frequencies may be achieved through one or more anneals for each of the qubits” does not state what frequencies may be achieved through one or more anneals, what the parameters of the one or more anneals are, and because it uses the term “may” it means that the range of possible set-points “may not” be based upon the above. This paragraph at best is an invitation for another to perform experiments to determine the range of possible set-points.
¶ 0089
This paragraph states that “qubit fabrication program 714 may determine an optimal frequency design and layout for qubit chip 1300. The qubit fabrication program 714 may vary parameters of each qubit 1310, such as area of the Josephson junction 1302, to vary the frequencies of each qubit 1310 to enable placement of multiple qubits 1310 on a single chip while minimizing collisions between the qubits 1310. Those design parameters may be based on a frequency set-point, or acceptable frequency range, for each qubit 1310.” The questions are: 1) 
 ¶ 0093
Lastly, this paragraph does not provide written description support for the above claim. This is because this paragraph also relies on the anneal database which is not disclosed, nor does it state the fabrication conditions, nor does it state what the ranges are, nor the fabrication set-points.
Therefore, because, as stated above, the cited paragraphs do not show what is necessary to perform the above claim, the claim lack written description support. The originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant had possession of the above the limitation. 
	Regarding claims 1, 7, 13, 18, and 26,
	The claims lack written description support for the limitation:
annealing a first Josephson junction of a first qubit of the plurality of qubits using a laser, based on information from an anneal database, to change the resonance frequency of the first qubit from a first resonance frequency to about a first set-point frequency determined for the first qubit.

According to the remarks dated March 24, 2021 (“Remarks”), Applicant asserts there is written description support for this limitation. On pages 12-22 of the Remarks Applicant cites paragraphs 0008, 15, 51, 53, 55, 60-62, 65-66, 69-78, 84 and 94 for said support.
	¶ 0008
This paragraph does not contain information about the anneal database.
	¶ 0015
	This paragraph states the annealing may be performed according to a “historical database”. This historical database is not disclosed.
	¶ 0051
	This paragraph states that annealing is heating the junction to allow for a physical change that results in a resistance. But, does not state what the change in resistance needs to be. Nor does it state how much the frequency shift is based upon the power, light frequency, and duration of the anneal. This paragraph gives inputs, but does not describe how to adjust the inputs to get the result. It leaves it up to another to determine to perform undue experimentation to recreate the information to bridge the inputs to the desired outputs.
	¶ 0053
	This paragraph does not state what the data in the anneal database is, nor does it state what the first set-point frequency is.
	¶ 0055

	¶¶ 0060-62
These paragraphs do not state what the data in the anneal database is. They state what may be in the anneal data base, but not what is in it. Further, they leave it to others to perform undue experimentations to figure out to determine how what all the variables are, how they work together, and how they can be varied. At best these paragraphs provide a starting point for one to being to figure how to execute the experiments needed to recreate the anneal database.
	¶¶ 0069-78, 84, and 84
	As an initial matter these paragraphs are replete with the term “may”. The term “may” does not mean must. Term may simply expresses a possibility; a possibility that may not have to a happen. Thus, the use of the term may means that one could do or one could not do it. Thus, may means may or may not. Therefore, it is unclear from these paragraphs, as an initial matter what actually has to happen to perform the steps in the above paragraph to meet the above claim limitation.
	The above paragraphs “may” be a guidepost to help one to figure out how to perform the above limitation, however, then again they may not. The paragraphs do not provide the information with clarity such that one could perform the above limitation. Then again they may. For example in ¶ 0078, if one performs the steps of S815-855 they “may” have a robust data set, or they may just have a bunch of junk data. Or, as stated in ¶ 0076 where statistical metrics may aid in determine a precise strategy, or it may not. However, Applicant has not disclosed a precise strategy, nor has disclosed what the other statistical metric are.

For all the reasons above, the claim lacks written description support.
	



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 12-15, 18-20, 23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 7, 13, 18, and 26,
	The limitation “achieves a defined collision probability with respect to a probability of frequency collisions between adjacent qubits” is indefinite. This is because one of ordinary skill in the art would not know reading the disclosure what the criterion is.
Regarding claims 1, 7, 13, 18, and 26,
	The limitation, “based upon information from an anneal database” is indefinite because one of ordinary skill in the art does not know what the information is in the anneal database.
Regarding claims 1, 7, 13, 18, and 26,
	The limitation, “a defined collision probability” is indefinite because one of ordinary skill in the art does not know what the defined collision probability is, nor how to calculate said probability.
Regarding claims 1, 7, 13, 18, and 26,



Regarding claims 1, 7, 13, 18, and 26,
	According to the Fed. Reg., Vol. 84, No. 4, pages 57-63 on pages 59-60 at col. 3-1, the Federal Circuit has stated that the structure disclosed for software programs must include an algorithm for performing the function. Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1312 (Fed Cir. 2012) (quoting Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). 
achieves a defined collision probability with respect to a probability of frequency collisions between adjacent qubits.
Since an algorithm has not been provided for performing this step the claims are indefinite.


Allowable Subject Matter
There is no allowable subject matter. 

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered. 
Regarding 35 USC § 112(a),
The arguments are fully contained in the section above. 
Regarding 35 USC § 112(b),
The arguments are fully contained in the section above. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822